Dunn and Cartwright, JJ., dissenting: Section 4 of article 12 of the Township Organization act requires the town clerk to certify to the county clerk, annually, the amount of taxes required to be raised for all town purposes. The authority of the county clerk for the extension of tovrn taxes is the certificate of the town clerk, without which any attempt to extend such tax is illegal and void, and back of the certificate must be a levy of the tax by the proper township authorities. (Indiana, Decatur and Western Railway Co. v. People, 201 Ill. 351.) In this case the certificate of the town clerk stated that it was voted at the annual town meeting held on April 6, 1915, that a tax should be levied upon all the taxable property for the year 1915 “for the following specific town purposes, to-wit: For the purpose of providing funds for the defraying of regular town expenses, printing and publishing ballots and paying the salary of town officer and other necessary expenses, $800, the total amount being $800, as appears from the records and files in-my office.” It was stipulated that the record of the vote mentioned in the certificate was the only statement of the purposes for which the tax was levied contained in the record of the town meeting. The purposes mentioned are (1) for the defraying of regular town expenses; (2) for printing and publishing ballots; (3) for paying the salary of the town officer; (4) for other necessary expenses. The second and third of these were purposes for which the town might legally levy taxes. So far as the first and last are-concerned, it has been many times held that the levy of a tax by a vote of the town meeting purporting to be for town purposes but not otherwise indicating the nature of such purposes or that they were such as the town- was authorized or required by law to carry into execution, was void. In People v. Chicago and Alton Railroad Co. 194 Ill. 51, the town meeting adopted motions that “$1750 be levied as a tax for town purposes,” and that “a tax of $1750 be levied for the payment of outstanding judgments against the town.” In Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. People, 205 Ill. 582, the levy purported to be “to defray the expenses of the town for the ensuing year.” In Cincinnati, Indianapolis and Western Railway Co. v. People, 207 Ill. 566, the levy in the town meetings of two of the townships appeared to be for “town purposes” and in a third to pay the township indebtedness to Hunt City township on the apportionment of the appraisement “and other town expenses.” In Cincinnati, Indianapolis and Western Rail way Co. v. People, 213 Ill. 197, the town meeting of the town of Decatur voted to levy $3000 as a tax for town purposes. In each of these cases it was held that the statement of the purpose for which the town taxes were levied was insufficient, and in the last of them it is said that “we have so frequently held that such a designation of a town tax is insufficient that a reference to the cases on that subject is no longer necessary.” The reason that such a designation of purposes is insufficient is given in People v. Chicago and Alton Railroad Co. supra, in the following language: “It is not sufficient that an annual town meeting shall have voted upon a proposition to raise money by taxation ‘for town purposes,’ for the reason the tax-payer cannot be required to contribute to the execution of many purposes which the voters at an annual town meeting might think would best conserve the interests of the inhabitants of the town and the purposes of the corporate existence of the town, but only to such purposes as the law has required or authorized the town, as a corporate entity, to forward or accomplish. The tax-payer is not to be concluded by the opinion of the electors as to what are the legal purposes to forward which he may be required by the town to part with his money by way of taxation upon his property. He has the right to know and be informed by the proposition adopted by an annual town meeting directing that money be raised by taxation, the purpose for which the exaction of the tax is ordered.” It is true, as held in the cases of Wright v. People, 87 Ill. 582, People v. Cairo, Vincennes and Chicago Railway Co. 247 id. 360, People v. Cairo, Vincennes and Chicago Railway Co. 266 id. 557, and People v. Jackson, 272 id. 494, cited in the opinion of the court, that neither the town clerk in his certificate nor the town meeting in its resolution is required to itemize the amount levied for each purpose. A levy may be made for a gross sum, but the purposes for which the taxes are to be used must be stated in order that the tax-payer may know that they are purposes for which the town meeting is authorized by law to levy a tax, and that he may, if necessary, require the tax, when collected, to be applied to those purposes or prevent its application to other purposes. It is conceded that a levy for “town purposes” is insufficient. For the same reason the first and last purposes mentioned in the levy here in question must be conceded to be insufficient. The majority opinion gives some consideration to a supposed certificate of the board of town auditors which does not appear in the record. If the record did contain such a certificate it would be entitled to no consideration in this case. Neither the certificate of the town clerk nor the resolution of the town meeting makes any reference to the certificate of the board of town auditors. The resolution states the purposes for which the levy was made, and the certificate is based entirely on the resolution. The board of town auditors has no authority to levy a town tax. (Peoria, Decatur and Evansville Railway Co. v. People, 141 Ill. 483; St. Louis, Rock Island and Chicago Railroad Co. v. People, 147 id. 9.) The electors at an annual town meeting have nothing to do with claims against the town and no authority to levy a tax to pay them, whether they have or have not been allowed by the board of town auditors. (St. Louis, Rock Island and Chicago Railroad Co. v. People, supra; People v. Chicago and Alton Railroad Co. 193 Ill. 364; People v. Chicago and Alton Railroad Co. supra.) Section 7 of article 13 of the Township Organization act requires the town clerk to certify the aggregate amount of the claims allowed and certified by the board of town auditors “to the county clerk at the same time and in the same manner as other amounts required to be raised for town purposes,” and when so certified the county clerk is authorized to extend such amount in the same manner as other town taxes. A tax can be lawfully extended to pay claims against a town only when such claims have been allowed and certified by the board of town auditors and their aggregate amount has been certified by the town clerk to the county clerk. For such purpose the town meeting has no power to levy a tax but for other purposes mentioned in the statute the town meeting may authorize the levy of a tax, and the statute authorized the town clerk to certify the amounts to be raised for all purposes at the same time and in the same manner. It is not necessary that the town clerk set out in his certificate that all the antecedent steps have been taken, and the fact that the town meeting has voted to levy a tax to pay the claims does not invalidate the effect of the action of the board of town auditors and town clerk in allowing the claims and certifying the amount to the county clerk. (People v. Chicago and Eastern Illinois Railroad Co. 248 Ill. 118.) It is necessary, however, that such antecedent steps shall have been taken. In this case the town clerk made no certificate of any amount based upon the certificate of the town auditors. His certificate refers only to the vote at the town meeting to raise $800 in gross for four different purposes, for only two of which was the town meeting authorized to levy a tax. It was not necessary for the town meeting to itemize the tax so as to show how much was levied for each purpose, but if it had done so the amount lawfully levied could have been extended properly and the residue rejected. Since the levy was made in gross and is in part illegal, with no way to separate the legal from that which is illegal, no part of the tax could lawfully be extended against the property in the township. The appellant’s objections should have been sustained.